NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                                     901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                                     CORPUS CHRISTI, TEXAS 78401
                                                                                     361-888-0416 (TEL)
JUSTICES
                                                                                     361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                                     HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                                     ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                     Court of Appeals                              100 E. CANO, 5TH FLOOR
                                                                                     EDINBURG, TEXAS 78539
                                                                                     956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ                 Thirteenth District of Texas                     956-318-2403 (FAX)

                                                                                     www.txcourts.gov/13thcoa

                                              January 30, 2015

      Hon. Laura Hinojosa
      District Clerk
      100 N Closner - 1st Floor
      Edinburg, TX 78539
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00414-CV
      Tr.Ct.No. C-5555-13-C
      Style:    In re Order of Foreclosure Concerning 3713 Martz Lane, McAllen, TX 78504


            The judgment of the trial court in the above cause was DISMISSED-WANT OF
      JURISDICTION by this Court on the 30th day of October, 2014. The mandate is enclosed.

              Costs of the appeal were adjudged against appellant, VICTOR GUTIERREZ. The
      $195.00 filing fee in this matter has not been paid. Therefore, pursuant to TEX. R. APP. P. 51.1,
      the bill of cost is attached. We request that you issue execution for these costs and, upon
      collection, remit same to the Clerk of this Court.

             Pursuant to Section 51.204(b) of the Government Code, the attorneys of record are
      hereby notified that any exhibits submitted to the Court by a party may be withdrawn by that
      party or the party’s attorney of record within 30 days. Exhibits on file with the Court will be
      destroyed three (3) years after final disposition of the case or at an earlier date if ordered by the
      Court.

                                                    Very truly yours,


                                                    Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: Mr. Victor Gutierrez
           Hon. Joseph Vacek (DELIVERED VIA E-MAIL)